Per Curiam.
Appellant Travis Carroll appeals the trial court’s order summarily denying his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant is correct, and the State agrees, that the trial court erred in failing to enter separate sentencing orders for each count m his underlying cases. Holmes v. State, 100 So.3d 281 (Fla. 3d DCA 2012); Brazley v. State, 871 So.2d 986 (Fla. 3d DCA 2004). We reverse and remand for the trial court to correct the sentencing documents. Appellant need not be present for this ministerial act. Jordan v. State, 143 So.3d 335, 339 (Fla. 2014); Bowen v. State, 196 So.3d 567 (Fla. 4th DCA 2016); see also Jordan v. State, 42 Fla. L. Weekly D897, 2017 WL 1403592 (Fla. 3d DCA Apr. 19, 2017).

Reversed and remanded.

May, Levine and Forst, JJ., concur.